NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JUSTIN MUELLER,                             )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-3087
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed July , 2019

Appeal from the Circuit Court for Collier
County; Ramiro Mañalich, Judge, and
Cynthia A. Pivacek, Senior Judge.

Donald Day of Law Office of Donald Day,
Naples, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey R. Siegal,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.



NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.